PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/343,259
Filing Date: April 18, 2019
Appellant: Marlon Ramon Ewert and Darko Rozic



__________________
David R. Moorman (Reg. No. 59,323)
For Appellant









EXAMINER’S ANSWER
This is in response to the appeal brief filed January 18, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 07, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burgdorf et al., US 20030109939 A1, in view of Nomura et al., US 20180329044 A1.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burgdorf et al., US 20030109939 A1, in view of Nomura et al., US 20180329044 A1, as applied to claim 1 above, and further in view of Saito et al., US 20050183501 A1.

(2) Response to Argument
C.	Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burgdorf et al., US 20030109939 A1, in view of Nomura et al., US 20180329044 A1.
With respect to the 35 U.S.C. 103 rejection of claim 1, Appellant argues the cited art of record Burgdorf et al., US 20030109939 A1, in view of Nomura et al., US 20180329044 A1, hereinafter referred to as Burgdorf and Nomura fails to explicitly disclose the limitations of claim 1, specifically, “determining an intrinsic heat of the measuring sensor generated by operation of the measuring sensor using the control device of the safety system; correcting the measured temperature as a function of the determined intrinsic heat using the control device; and adjusting the output signal of the measuring sensor based on the corrected measured temperature.” Appellant further argues that the proposed combination of Burgdorf and Nomura do not arrive at a method of operating a safety system of a motor vehicle that includes the limitations of determining an intrinsic heat of the measuring sensor generated by operation of the measuring sensor using the control device of the safety system; correcting the measured temperature as a function of the determined intrinsic heat using the control device. Lastly, Appellant argues Dependent claims 3-7, specifically the claims do not teach every single element.
Examiner respectfully disagrees. As mentioned in the previous office action Burgdorf discloses a corrected sensor signal is in accordance with a sensed temperature in a sensor module of a vehicle, wherein this specific sensed temperature senses vehicle movement and at least one temperature sensor are provided. Examiner interprets the sensed temperature as a measuring sensor and further interprets the one temperature sensor as the intrinsic heat of the measuring sensor. Examiner notes, Appellant has not given a clear definition of what an intrinsic heat is defined as. Given the broadest reasonable interpretation of intrinsic heat and Appellants specification (See at least ¶

8 of Applicant’s specification), Examiner has interpreted intrinsic heat simply as the internal heat temperature WO 2018/077661 - 4 - PCT/EP2017/076430measured by the temperature sensor, which is clearly disclosed in Burgdorf (See at least ¶17 of Burgdorf reference).  In response to Appellant’s arguments regarding the claimed correcting the measured temperature as a function of the determined intrinsic heat using the control device and adjusting the output signal of the measuring sensor based on the corrected measured temperature, Burgdorf fails to explicitly disclose this claimed feature, however, Nomura clearly teaches these features. Nomura teaches a correcting system which corrects at least one reception sensitivity for the received waves by the sensor, i.e. measured sensor, based on a detected value of the temperature of the sensor, i.e. intrinsic heat, detected by the temperature detecting system, which is analogous to the claimed correcting the measured temperature as a function of the determined intrinsic heat using the control device (See at least ¶6 and 45) and further teaches adjusting the power of the transmitted waves, i.e. output signal, based on the sensor temperature, i.e. intrinsic heat, which is analogous to the claimed adjusting the output signal of the measuring sensor based on the corrected measured temperature (See at least ¶66).
D.	Conclusion With Respect to Claim 1. In response to Appellants argument that the proposed combination of Burgdorf and Nomura do not arrive at a method of operating a safety system of a motor vehicle that includes the limitations of determining an intrinsic heat of the measuring sensor generated by operation of the measuring sensor using the control device of the safety system; correcting the measured temperature as a function of the determined intrinsic heat using the control device.
Examiner respectfully disagrees. Burgdorf discloses increasing the safety of the vehicle and especially of vehicle occupants. Nomura teaches detecting an object present around a subject vehicle. The combination of references offer an advantage by combining various approaches to increasing the safety of a vehicle and its occupants and suppressing a variation in object detection accuracy based on a temperature characteristic of a sensor.
In response to Appellants arguments regarding dependent claims 3-7, Appellant argues the cited art of record do not disclose every claimed limitation of claims 3-7.
Examiner respectfully disagrees. In regards to claim 3, the combination of Burgdorf and Nomura fails to explicitly disclose determining the intrinsic heat as a function of an electrical operating voltage of the measuring sensor. However, Saito teaches temperature sensor elements detect the temperature of the signal processing, respectively to output electric voltage corresponding to the detected temperature, i.e. intrinsic heat (See at least ¶34). 
In regards to claim 4, the combination of Burgdorf and Nomura fails to explicitly disclose determining the intrinsic heat as a function of an electrical operating current of the measuring sensor. 
However, Saito teaches determining the intrinsic heat as a function of an electrical operating current of the measuring sensor (Temperature sensor elements detect the temperature of the signal processing to output electric current corresponding to the detected temperature, i.e. intrinsic heat. The temperature sensor elements 5a and 5b detect the temperature of the sensing element part 3a and temperature of the signal processing part 3b, to output electric voltage corresponding to detected temperature – (See at least ¶34). Examiner notes the detecting the temperature of the signal is interpreted as the intrinsic heat being a function of an electrical operating current of the measuring sensor.
Burgdorf discloses a sensor module which detects the sensing movement of a vehicle. Nomura teaches an inertia sensor of a vehicle which is cable of correcting the temperature dependency of an output signal. Saito teaches correcting the temperature dependency of an output signal with a high accuracy to detect an inertial force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burgdorf and Nomura and include the feature of determining the intrinsic heat as a function of an electrical operating current of the measuring sensor, as taught by Saito, to suppress a variation in object detection accuracy based on a temperature characteristic of a sensor.
In regards to claim 5, the combination of Burgdorf and Nomura fails to explicitly disclose determining the intrinsic heat as a function of a communication system and/or protocol by which the measuring sensor is operated. 
However, Saito teaches determining the intrinsic heat as a function of a communication system and/or protocol by which the measuring sensor is operated (Moreover, in addition to the above, the temperature unit, i.e. intrinsic heat, of the example of the present invention has the communication element for transmitting and receiving the output signals for controlling the communication element — See at least ¶38).
Burgdorf discloses a sensor module which detects the sensing movement of a vehicle. Nomura teaches an inertia sensor of a vehicle which is cable of correcting the temperature dependency of an output signal. Saito teaches correcting the temperature dependency of an output signal with a high accuracy to detect an inertial force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burgdorf and Nomura and include the feature of determining the intrinsic heat as a function of a communication system and/or protocol by which the measuring sensor is operated, as taught by Saito, to suppress a variation in object detection accuracy based on a temperature characteristic of a sensor.
In regards to claim 6, the combination of Burgdorf and Nomura fails to explicitly disclose determining the intrinsic heat as a function of a housing of the respective measuring sensor. 
However, Saito teaches determining the intrinsic heat as a function of a housing of the respective measuring sensor (A temperature sensor unit having a detecting element, a signal processor being constituted as an element separate, i.e. housing element – See at least ¶58).
Burgdorf discloses a sensor module which detects the sensing movement of a vehicle. Nomura teaches an inertia sensor of a vehicle which is cable of correcting the temperature dependency of an output signal. Saito teaches correcting the temperature dependency of an output signal with a high accuracy to detect an inertial force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burgdorf and Nomura and include the feature of determining the intrinsic heat as a function of a housing of the respective measuring sensor, as taught by Saito, to suppress a variation in object detection accuracy based on a temperature characteristic of a sensor.
In regards to claim 7, the combination of Burgdorf and Nomura fails to explicitly disclose determining the intrinsic heat as a function of a sensor type of the measuring sensor. 
However, Saito teaches determining the intrinsic heat as a function of a sensor type of the measuring sensor (Temperature sensor element which detects the temperature within the sensor may be attached instead of the temperature sensor element – See at least ¶58).
Burgdorf discloses a sensor module which detects the sensing movement of a vehicle. Nomura teaches an inertia sensor of a vehicle which is cable of correcting the temperature dependency of an output signal. Saito teaches correcting the temperature dependency of an output signal with a high accuracy to detect an inertial force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burgdorf and Nomura and include the feature of determining the intrinsic heat as a function of a sensor type of the measuring sensor, as taught by Saito, to suppress a variation in object detection accuracy based on a temperature characteristic of a sensor.
Examiner notes the same arguments apply to independent claim 9 and 12.
Examiner notes there are no additional arguments provided for dependent claims 8, 10 and 11.
Therefore, affirmance of the 35 U.S.C. 103 rejections of claims 1 and 3-12 is respectfully requested.

(3) Conclusion
For the above reasons, it is believed that the rejections under 35 U.S.C. 103 should be sustained.
Respectfully submitted,
/MAHMOUD M KAZIMI/           Examiner, Art Unit 3662                                                                                                                                                                                             

Conferees:
/KEVIN P MAHNE/           Primary Examiner, Art Unit 3668     

/ANISS CHAD/           Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                                                                                                                                                                                                     


                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.